Citation Nr: 1215160	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) rated at 50 percent prior to January 24, 2011, and at 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD, and assigned a 30 percent disability rating.  Subsequently, the Veteran was assigned a 50 percent disability rating effective from October 2007, the date of receipt of claim, and a 70 percent disability rating effective January 24, 2011.  

This appeal is from the initial disability rating assigned upon the award of service connection for a PTSD.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by: depressed mood, anxiety, nightmares, social isolation, hypervigilance, exaggerated startle response, outbursts of anger, the management of depressive symptoms with medication, the ability to maintain employment, and the management of depressive symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) ranging from 45 to 65.

2.  The evidence reveals that the Veteran has required treatment on a regular basis for his PTSD at Vet Center and VA medical facilities from 2007 to the present.  

3.  The evidence reveals that the Veteran left employment in May 2009, primarily due to symptoms of his service-connected PTSD.  

4.  The evidence reveals that the Veteran has been unable to maintain employment due to his service-connected PTSD; this is total occupational impairment.   


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD, effective from the date of service connection on October 31, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

VA has obtained service treatment records; VA treatment records; Vet Center records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file and he has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.
Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

Service connection for PTSD has been established effective October 31, 2007, the date of receipt of his claim for service connection.  Presently, the Veteran's PTSD is rated at a 50 percent disability rating for the period of time prior to January 24, 2011 and at a 70 percent disability rating thereafter.  The Veteran has also been granted a total disability rating based on individual unemployability (TDIU) effective November 24, 2010.  

Vet Center records reveal that the Veteran received evaluation and treatment for his PTSD on a regular basis beginning in November 2007 and continuing through February 2010.  

A January 2008 Vet Center evaluation revealed that the Veteran experienced symptoms of depression, anxiety, and that he had difficulty controlling his anger resulting in outbursts.  The evaluation noted that the Veteran had been regularly employed for 22 years as a private investigator, but that he generally worked independently with little interaction with others or his employer.  He reported a history of increasing angry outbursts to his employer.  The diagnosis was PTSD, general anxiety disorder, and depressive disorder.  

In May 2008, a VA psychiatric Compensation and Pension examination of the Veteran was conducted with respect to his claim for service connection for PTSD.  He reported symptoms of anxiety, depression, social isolation, sleep impairment, irritability, and anger outbursts.  The examiner noted that the Veteran was currently employed at a job that he had for the past 20 years.  A diagnosis of PTSD was made and a GAF of 65 was assigned.

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 61-70 represents "some mild symptoms (e.g., depressed mood and mild insomnia) OR [s]ome difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

In April 2009, another VA Compensation and Pension examination of the Veteran was conducted.  He reported symptoms of anxiety, depression, social isolation, sleep impairment, irritability, anger outbursts, avoidance, intrusive thoughts, and difficulty tolerating crowds.  The examiner noted that the Veteran continued to be employed, but reported increasing difficulty with interacting with his employer due to symptoms of anger.  Again, the diagnosis was PTSD and a GAF of 60 was assigned.

A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The evidence establishes that the Veteran ceased working in May 2009.  

The Veteran's treating physician submitted two letters dated January and November 2010.  These letters state that the that the Veteran's PTSD results in chronic symptoms of depression, anxiety, nightmares, severe insomnia, irritability, anger control problems, and social withdrawal.  The physician indicated in both letters that the Veteran's PTSD was totally disabling, "precluded the possibility of his obtaining and maintaining gainful employment."  

In October 2010 another Compensation and Pension examination of the Veteran was conducted.  The symptoms and findings were similar to the prior, April 2009, Compensation and Pension examination.  The diagnosis was PTSD and a GAF of 60 was assigned.  The examiner expressed an opinion that the Veteran had the "capacity to obtain and retain a job from a mental health viewpoint."

A January 2011 letter from a Vet Center social worker and psychologist indicated many of the same symptoms documented by the treating VA physician.  A diagnosis of PTSD and depressive disorder was indicated and a GAF of 45 was assigned and a medical opinion expressed that the Veteran's prognosis to return to employment was very poor.  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The Veteran's service-connected PTSD is rated under the general rating formula for mental disorders.  A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence establishes that the Veteran stopped working in May 2009 because of increasing difficulties at work due to symptoms of his service connection PTSD.  Specifically, there is evidence that his irritability, anger outbursts, and social isolation resulted in his leaving work at this time.  The evidence provided in the letters from the treating physician dated January and November 2010 and the Vet Center letter dated January 2011, state that the Veteran's service-connected PTSD alone render him unable to maintain gainful employment.  This evidence outweighs the medical opinion from the 2010 Compensation and Pension examination.  The evidence establishes that the Veteran is unable to maintain employment solely due to his service-connected PTSD.  This is total occupational impairment and meets the criteria for a 100 percent schedular rating for PTSD.  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411. 

The next question becomes, at what point in time did the Veteran's PTSD meet the criteria for the assignment of a 100 percent disability rating?  Service connection for PTSD has been established effective October 31, 2007; he stopped working in May 2009.  While the Veteran was employed during that period, the evidence of record reveals that he required regular treatment for his PTSD at a Vet Center during this period of time.  These treatment records document the Veteran's increasing difficulties with social interaction, particularly anger outbursts at work which the Veteran feared would get him fired.  Despite his being employed during this period of time, he exhibited the same level of PTSD symptoms which ultimately resulted in his leaving employment.  Moreover, while the Compensation and Pension examinations assigned GAF scores of 65 during this period of time, the evidence of the Compensation and Pension examinations indicates a lower level of severity of the Veteran's PTSD than is reflected in his Vet Center records and his other VA treatment records.  Resolving all doubt in the Veteran's favor, the severity of his PTSD appears to have been at a consistent level affecting his ability to maintain employment effective from the date of service connection on October 31, 2007.  

The evidence shows that the Veteran has total occupational impairment due to his service-connected PTSD beginning on October 31, 2007, the effective date of service connection.  Accordingly, a 100 percent disability rating for PTSD is warranted effective October 31, 2007.  

The Board has assigned a 100 percent schedular disability rating for the Veteran's service-connected PTSD effective from the date of service connection.  Accordingly, consideration regarding an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is not for consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The RO granted TDIU effective November 24, 2010.  This decision grants a 100 percent schedular disability rating effective October 31, 2007 and, accordingly, consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  








ORDER

An initial disability rating of 100 percent, for service-connected PTSD, is granted effective October 31, 2007.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


